DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on 27 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant provided a general request for possible rejoinder.  Applicant’s remark regarding rejoinder is not consistent with the claims.  The required brush structure mentioned in the method claims (claims 15 and 17) is NOT THE SAME as that recited in claim 1.  Only in the event that a method claim(s) is amended to require each and every limitation of the (allowed) apparatus claim will re-joinder be considered.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2021.
Priority
	Although the mention on page 1 of the specification (that this application is a CIP of 15/837,767) is correct, the reference to the ‘767 application in the ADS is not correct.  The ADS referenced this application as a CONTINUATION of the ‘767 application, which is not the case.  A corrected ADS will need to be filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,827,821 in view of Berti (USP D568,616). The only substantial difference between the present claims and that of ‘821 are the rounded edges (claim 1, line 5).  This being drawn to the embodiment of figure 3B, which is otherwise identical to the embodiment of Figure 1 (which is common between the two applications).  Rounding the ends/edges of a broom/brush would be obvious to one having ordinary skill in the art is just even for providing a slightly difference appearance or to reduce any sharp edges or corners.  Such is also shown in ‘616.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #310,#320 and #330.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action 
Specification
The disclosure is objected to because of the following informalities: #410 (0059, line 2) (both) should be #420.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “directed to towards” (lines 17-18) is awkward.  It is suggested that “to” be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
“Mechanism” (claim 2, line 2) lacks antecedent.  It should instead be “fixture”.  The issue with claim 4 is that is contradicts the recitation in claim 1 (lines 17-18). As the “bristles” are located on plural faces of the head, it is somewhat clear as to whether the bristles on each face are referred to in claim 9.  It is suggested that “on their respective face” be added after “bristles” (claim 9, line 2).  It is also suggested that “the row” (claim 10, line 10 be changed to – each row --.  The recitation of “to at least one of the front and rear faces” (Claim 11, lines 2-3) is confusing/indefinite in that it would contradict (at least for the instance that it would not extend to the rear face) claim 1 (line 10-11).  Claim 12 is confusing.  It is suggested to be changed to “wherein the bristles of at least one of the bottom, top, left, right and rear faces…”.   Note that “top” was listed twist as well in line 2 of claim 12.  Applicant should review the claims for any additional informalities.
Allowable Subject Matter
Claims 1,3,5-8,13 and 14 are allowed over the prior art, notwithstanding the rejection based on double-patenting (overcome with terminal disclaimer).
Claims 2,4 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278. The examiner can normally be reached M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SPISICH/Primary Examiner, Art Unit 3723